Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 12-16 are canceled.
Claims 1-11 and 17-22 are allowed (renumbered as claims 1-17).
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5 and 8 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 6-10) filed on 12/01/2020. 
	Regarding claim 1, In addition to Applicant’s amendments and remarks filed on 12/01/2020, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…and end time of the maximum feedback delay is latest time when the user equipment transmits feedback information;
	performing, by the user equipment, Listen Before Talk (LBT) detection for the unlicensed carriers in the PUCCH switching carrier group during the maximum feedback delay; and
	when the LBT detection succeeds, selecting one of the unlicensed carriers to transmit uplink control information”, in conjunction with other claim elements as recited in claim 1, over any of the prior art of record, alone or in combination.
	Regarding claim 5, In addition to Applicant’s amendments and remarks filed on 12/01/2020, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…and end time of the maximum feedback delay is latest time when a user equipment transmits feedback information: and

	performing, by the base station, Discontinuous Transmission (DTX) detection for the unlicensed carriers in the PUCCH switching carrier group during the maximum feedback delay; and
	when the DTX detection succeeds, receiving uplink control information over an unlicensed carrier for which the DTX detection succeeds”, in conjunction with other claim elements as recited in claim 5, over any of the prior art of record, alone or in combination.
	Regarding claim 8, In addition to Applicant’s amendments and remarks filed on 12/01/2020, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…and end time of the maximum feedback delay is latest time when the apparatus transmits feedback information;
	perform Listen Before Talk (LBT) detection for the unlicensed carriers in the PUCCH switching carrier group during the maximum feedback delay; and
	when the LBT detection succeeds, select one of the unlicensed carriers to transmit uplink control information”, in conjunction with other claim elements as recited in claim 8, over any of the prior art of record, alone or in combination.
Therefore, claims 1-11 and 17-22 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645